UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEW JERSEY
SAMIR YUSEF RAHEEM MOSES,
Civil Action No. 18-14651 (KSH)
Petitioner,
v. § MEMORANDUM oPINIoN
UNITED STATES OF AMERICA,
Respondent.
l. Pro se petitioner Samir Yusef Raheem Moses (“Moses”) now moves, pursuant to

28 U.S.C. § 2255, to vacate, set aside, or correct the criminal sentence imposed on him by this
Court on April 17, 2007. (See Am. § 2255 Mot., ECF No. 3.) Moses’s present § 2255 motion,
however, is a second or successive habeas application that he filed without authorization from the
Third Circuit. As such, this Court does not have jurisdiction to consider the merits of the claims
he has raised. See 28 U.S.C. § 2244(b)(3)(A), § 2255(h). The facts and legal considerations set
forth below confirm that dismissal of the present habeas matter is appropriate, and that it does not
appear to be in the interest of justice to transfer this matter to the Court of Appeals. See 28 U.S.C.
§ 1631.

2. On September 21, 2006, Moses pled guilty in his related criminal matter, United
States v. Moses, Criminal Action No. 03-844-09 (KSH) (Moses’s “Criminal Matter”), to one count
of racketeering, in violation of 18 U.S.C. § l962(c). (See April 17, 2007 Crim. J., Criminal Matter
at ECF No. 662.) On April 17, 2007, the Court sentenced Moses to 336 months’ imprisonment

followed by five years of supervised release. (See id.)

3. On or about September 29, 2008, Moses filed his first § 2255 motion seeking relief
from the Court’s April 17, 2007 sentence in a related habeas matter, Moses v. United States, Civil
Action No. 08-4837 (KSH) (Moses’s “2008 Habeas Motion” in his “First § 2255 Matter”).

4. On October 29, 2008, the Court, in the First § 2255 Matter, advised Moses of his
rights under United States v. Miller, 197 F.3d 644 (3d Cir. 1999), to, inter alia, affirmatively opt
to have his 2008 Habeas Motion unequivocally construed “as a Section 2255 motion and heard
[by the Court] as such.” (See Oct. 29, 2008 Notice and Order, First § 2255 Matter at ECF No. 2.)
At that time, the Court expressly informed Moses that if he chose to proceed in this manner “[he
would be unable] to file a second or successive [§ 2255] pleading absent Certification by the Court
of Appeals.” (See Oct. 29, 2008 Notice and Order, First § 2255 Matter at ECF No. 2.) The record
of subsequent proceedings in the First § 2255 Matter confirms that Moses elected to have the Court
construe his 2008 Habeas Motion “as a Section 2255 motion[.]” (See, e.g., Dec. 10, 2009 Hr’ g Tr.
4, First § 2255 Matter at ECF No. 13.)

5. On July 26, 2010, the Court entered an Order formally denying habeas relief to
Moses in the First § 2255 Matter, (See First § 2255 Matter at ECF No. 15.) That Order expressly
incorporated the rulings which the Court made from the bench on December 10, 2009, i.e., the
Court’s “Bench Opinion.” (Id.) The Third Circuit affirmed this Court’s denial of habeas relief to
Moses in the First § 2255 Matter on February 13, 2013. (See First § 2255 Matter at ECF No. 32.)

6. As the foregoing makes clear, Moses’s 2008 Habeas Motion - which, again, was
filed in the First § 2255 Matter on September 29, 2008 - was adjudicated and dismissed on the

merits.

7. On or about October 4, 2018, Moses initiated the present § 2255 action. (See §
2255 Mot., ECF No. l.) On or about December 20, 2018, Moses filed his pertinent § 2255
pleading. (See Am. § 2255 Mot., ECF No. 3 (hereinaiter, the “Present § 2255 Motion”).)
8. Moses’s Present § 2255 Motion challenges the same 2007 criminal conviction that
Moses challenged in his 2008 Habeas Motion. Moses has not presented the Court with any basis
to conclude that he received authorization from the Third Circuit to file the Present § 2255 Motion,
notwithstanding that his current habeas pleading is clearly “[a] second or successive motion[,]”
see 28 U.S.C. § 2255(h), and that the Court expressly informed Moses that he could not file a
second or successive § 2255 motion “absent Certification by the Court of Appeals.” (See First §
2255 Matter at ECF No. 2.) The Court also independently searched for - and was likewise unable
to locate - any document which suggests that: (i) Moses previously applied to the Third Circuit
for authorization to file the Present § 2255 Motion; or (ii) Moses otherwise obtained prior
authorization from the Court of Appeals to apply for habeas relief in this Court based on the
specific claims asserted in his current § 2255 motion,l
9. Pursuant to 28 U.S.C. § 2244(a):
No circuit or district judge shall be required to entertain an
application for a writ of habeas corpus . . . pursuant to ajudgment
of a court of the United States if it appears that the legality of such
detention has been determined by a judge or court of the United

States on a prior application for a writ of habeas corpus, except as
provided in [28 U.S.C. §] 2255.

 

' The Court is aware - based on its independent review of publicly available court records - that
on June 13, 2017, the Third Circuit entered an Order denying “Moses’s application under 28 U.S.C.
§§ 2244 and 2255(h) for leave to file a second or successive § 2255 motion . . . to challenge his
sentence on the ground that the definition of ‘crime of violence’ contained in the residual clause
of U.S.S.G. § 4Bl.2(a).” See Moses v. United States, No. 17-1231 (3d Cir. June 13, 2017). That
particular habeas claim, however, is not again asserted in Moses’s Present § 2255 Motion.

3

10. Under U.S.C. § 2255(e):

An application for a writ of habeas corpus [under § 2255] shall not
be entertained if it appears that . . . the court which sentenced
[petitioner] . . . has denied him relief, unless it also appears that the
remedy by motion is inadequate or ineffective to test the legality of
his detention.

l 1. Pursuant to 28 U.S.C. § 2255(h):

A second or successive motion [seeking § 2255 habeas relief] must
be certified as provided in [28 U.S.C. §] 2244 by a panel of the
appropriate court of` appeals . . . .

12. Likewise, pursuant to 28 U.S.C. § 2244(b)(3)(A):

Before a second or successive [habeas] application . . . is filed in the
district coult, the applicant shall move in the appropriate court of
appeals for an order authorizing the district court to consider the
application.

13. As the foregoing statutory provisions confirm, a habeas petitioner may file a second
or successive § 2255 motion only if he first obtains an order from the appropriate circuit court
authorizing the district court to consider the motion, See 28 U.S.C. § 2244(b)((3)(A); id. at §
2255(h). Absent such authorization, this Court lacks jurisdiction to address the merits of a
successive or second § 2255 motion, See, e.g., Taylor v. Nelson, No. 14-4968, 2016 WL 35474,
at *3 (D.N.J. Jan. 28, 2016) (citing 28 U.S.C. § 2244(b)(4)).

l4. Here, it is clear that Moses did not receive permission from the Third Circuit to file
the Present § 2255 Motion. Accordingly, this Court must now either dismiss Moses’s current
habeas application for lack of subject matterjurisdiction or transfer his habeas application to the
Third Circuit. Robz'nson v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002) (“When a second or
successive habeas petition is erroneously filed in a district court without the permission of a court

of appeals, the district court’s only option is to dismiss the petition or transfer it to the court of

appeals”); see also 28 U.S.C. § 1631 (whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interest of justice, transfer such action . . . to any other
such court in which the action . . . could have been brought at the time it was filed.”).

15. In deciding whether it is in the interest of justice to transfer the Present § 2255
Motion, this Court must consider whether Moses asserts any claims therein that are based upon
newly discovered evidence or a new rule of constitutional law. Hatches v. Schultz, 381 F. App’x
134, 137 (3d Cir. 2010) (citing 28 U.S.C. § 2255(h)). None of the three claims advanced in the
Present § 2255 Motion satisfies this standard.

16. In his present habeas motion, Moses claims: (i) “the superseding indictment
charged a predicate offense that he had not been convicted of to prosecute the racketeering charge
[that Moses pled guilty to on September 21, 2006,]” (see Am. § 2255 Mot. at Ground Two); (ii)
there was “plain error in his [pre-sentence report (“PSR”)] criminal history points calculation[,]”
(id. at Ground One); and, relatedly (iii) “the PSR calculation [improperly contained] an extra 2
point[s] for a receiving stolen property [charge] that is still[, over ten years later,] pending in state
court.” (Id. at Ground Three.)

17, The only one of these claims that is purportedly based on newly discovered
evidence is Ground Two. (ld. at p. 11 1[ 13). The plain language of that claim, i.e., that “the
superseding indictment charged a predicate offense that [Moses] had not been convicted of[,]”
demonstrates that this claim is not based on newly discovered evidence; this information would
have instead been available to Moses immediately after that superseding indictment was handed
down.

18. Moreover, none of Moses’s current habeas claims is based on a new rule of
constitutional law. In the lone case cited by Moses in the Present § 2255 Motion, Nelson v.

Colorado, 137 S. Ct. 1249 (2017), the Supreme Court held that “[w]hen a criminal conviction is

invalidated by a review court and no retrial will occur, . . . the State [is] obliged to refund fees,
court costs and restitution exacted from the defendant upon, and as a consequence of, the
conviction.” Id. at 1253. Nelson does not set forth “a newly announced substantive rule of law.”
Martin v. United States, No. RDB-18-0029, 2018 WL 1626578, at *2 (D. Md. Apr. 4, 2018).
Accordingly, it does not appear to be “in the interest ofjustice” to transfer this matter to the Third
Circuit.2 See 28 U.S.C. § 1631.

19. In light of the foregoing considerations, the Court - which, again, does not have
subject matterjurisdiction over the claims advanced in the Present § 2255 Motion - Will dismiss
Moses’s present § 2255 action. Robinson, 313 F.3d at 139; see also Hatches, 381 F. App’x at 137

(affirming the district court’s dismissal of a second or successive petition brought pursuant to §

2255). An appropriate Order accompanies this Memorandum Opinion.
f
Me~¢@*‘<i“”`

Dated: Januar)/£), 2019

 

KATHARINE S. HAYDEN
United States District Judge

 

2 The Court’s determination on this issue in no way precludes Moses from independently seeking
permission from the Third Circuit to file the Present § 2255 Motion.

6

